34 F. Supp. 2d 1029 (1998)
Martin CROMARTIE, et al., Plaintiffs,
v.
James B. HUNT, Jr., in his capacity as Governor of the State of North Carolina, et al., Defendants.
No. Civ. 4:96-CV104-BO(3).
United States District Court, E.D. North Carolina, Eastern Division.
April 3, 1998.
Robinson O. Everett, Durham, NC, Martin B. McGee, Williams, Boger, Grady, Davis & Tuttle, Concord, NC, for Martin Cromartie, plaintiffs.
Edwin M. Speas, Jr., N.C. Dept. of Justice, Special Litigation Section, Raleigh, NC, Tiare Bowe Smiley, State Attorney General's Office, NC Department of Justice, Raleigh, NC, for defendants.
Janie Allison Sitton, Attorney, Voting Section, Civil Rights Div., Washington, DC, for United States of America, amicus.
Adam Stein, Ferguson, Stein, Wallas, Adkins, Gresham & Sumter, Chapel Hill, NC, for Alfred Smallwood, intervenor-defendant.

ORDER AND PERMANENT INJUNCTION
TERRENCE W. BOYLE, Chief Judge.
THIS MATTER is before the Court of Plaintiffs' motion for preliminary injunction, Plaintiffs' motion for summary judgment, and Defendants' motion for summary judgment.
Following a hearing on Tuesday, March 31, 1998, the Court took these motions under advisement and now issues the following ruling:
1) Finding that the Twelfth Congressional District under the 1997 North Carolina congressional redistricting plan is unconstitutional, the Court hereby GRANTS Plaintiffs' motion for summary judgment as to the Twelfth Congressional District.
2) Based upon the Court's finding that the Twelfth Congressional District is unconstitutional, it is further ORDERED that Plaintiffs' motion for a preliminary injunction and Plaintiffs' request for a permanent injunction as contained in its complaint are GRANTED. Defendants are hereby ENJOINED from conducting any primary or general election for congressional offices under the redistricting plan enacted as 1997 N.C. Session Laws, Chapter 11.
3) It is further ORDERED that the parties file a written submission no later than Wednesday, April 8, 1998, addressing the following issues:
a) An appropriate time period within which the North Carolina General Assembly may be allowed the opportunity to correct the constitutional defects in the 1997 plan, in default of which the Court would undertake the task.
b) A proposed election schedule to follow redistricting which provides for a primary election process culminating in a general congressional election to be held on Tuesday, November 3, 1998.
This order and permanent injunction are entered by a majority of the three-judge panel. Circuit Judge Sam J. Ervin, III, dissents. *1030 Memoranda with reference to this order will be issued as soon as possible.